On April 5, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of eight (8) years, with four (4) years suspended, for violation of the conditions of a deferred sentence, for the offense of Criminal Endangerment, a felony.
On April 6, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present but was represented by Kris Copenhaver - Landon. The state was not represented.
Before hearing the application, Ms. Copenhaver-Landon advised that the Sentence Review Division that she recently acquired Ms. Sawyer’s case, was not able to speak with the defendant prior to the hearing, and requested a continuance.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence shall be continued to October 5, 2007 at 9:00 a.m.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.